


September 13, 2011


Jim Judson


Dear Jim:
We are pleased to continue your position with Extreme Networks (the “Company”)
as Interim Vice President, Chief Financial Officer (“Interim CFO”), for an
additional maximum of 6 months, ending on March 14, 2012.


The terms of your original offer letter remain unchanged, except as modified
below.


Subject to the approval of the Board or the Compensation Committee, (i) you will
be granted 50,000 restricted stock units which will vest on March 14, 2012,
unless you resign from the Company or are terminated by the Company for cause.;
and (ii) the vesting condition on the remaining 50,000 option shares granted as
part of the initial hire grant shall be changed from vesting upon you being
hired as the permanent CFO to vesting one year after your date of hire.
Generally, grants are reviewed for approval once a quarter, on the second
business day after we publicly announce our financial results for the quarter.


Your restricted stock grant is further conditioned on your execution of the
Company's standard form of employee restricted stock agreement, and will be
governed by and subject to the terms of such agreement.
Sincerely,
 
EXTREME NETWORKS INC.
/s/ Mimi Gigoux
Mimi Gigoux
Senior Vice President
Human Resources





I agree to extend employment with Extreme Networks, Inc. on the terms set forth
in above.
 
 
 
 
 
 
/s/ Jim Judson
 
 
  
September 13, 2011
Jim Judson
 
 
  
Date



                    


